Citation Nr: 1224160	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  10-21 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1972 to July 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO) that continued a 0 percent rating for hearing loss.

Also as an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system.  A review of the documents in Virtual VA found that they are either duplicates of evidence in the claims file or are not relevant to the issue on appeal.


FINDING OF FACT

It is not shown that at any time during the appeal period the Veteran had hearing acuity worse than Level III in either ear.  


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 4.85 Diagnostic Code (Code) 6100, 4.86 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A September 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The appellant has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA audiological evaluations in September 2008 and November 2011.  As will be discussed in greater detail below, the Board notes that neither of these audiological evaluations produced puretone thresholds that were considered reliable, as on both occasions, he provided inconsistent responses.  Consequently an accurate assessment of the level of his hearing acuity could not be made.  Given his performance on prior VA audiological evaluations, the Board finds it unlikely that scheduling the Veteran for yet another VA audiological evaluation would yield results adequate for consideration of all pertinent criteria, and that therefore further development for such an evaluation would serve no useful purpose.  The record includes reports of private audiometry in November 2007, January 2010, and September 2010.  While it is not clear that the private audiometry was in accordance with regulatory requirements (and the September 2010 audiometry is inadequate because it does not include puretone thresholds at 3000 hertz), what is clear is that the Veteran is not prejudiced by their use for rating his disability, as they are his own submissions (presumably made to present a disability picture favorable to his claim).  For the limited purpose of this decision the Board finds them adequate for the determination at hand.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Factual Background

The Veteran's claim for an increased rating for his service-connected bilateral hearing loss was received in August 2008.  

Records from a hearing conservation program provided by the Veteran's employer include the reports of audiometric evaluations in November 2007 and January 2010.  

In November 2007, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
40
50
LEFT
50
45
40
40
40

The average puretone thresholds were 43 decibels, right ear and 41 decibels, left.  The assessment was moderate loss of speech sounds in the right ear and mild loss of speech sounds in the left.  

In January 2010, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
45
45
50
LEFT
55
50
45
45
60

The average puretone thresholds were 49 decibels, right ear 50 decibels, left.  The assessment was moderate loss of hearing for speech frequencies and high pitched sounds in both ears.  
On September 2008 VA audiological evaluation, the Veteran complained that his hearing loss had worsened and was causing difficulty hearing television.  He also reported that he had difficulty hearing some words and felt his right ear hearing was poorer than the left.  Audiometry in the course of this examination was found to be inadequate for rating purposes.  The examiner explained that there was poor agreement between puretone and speech reception thresholds, and there were inconsistent responses for ascending and descending thresholds.

VA treatment records show that in December 2009, the Veteran presented to the audiology clinic for a hearing aid evaluation, and was found to have borderline normal to mildly reduced hearing through the 2000 hertz level.  Speech reception thresholds and speech discrimination scores were within normal limits bilaterally.  Symmetric sensorineural loss in both ears was diagnosed; hearing aids were ordered.  The Veteran was fitted for hearing aids in February 2010.  

Private treatment records from Aurora Advanced Healthcare show that on September 2010 audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
30
Not Tested
35
LEFT
35
40
40
Not Tested
35

[Notably, these findings are facially inadequate for rating purposes as they do not include puretone thresholds at 3000 hertz.]  Speech discrimination scores were 92 percent for the right ear and 96 percent for the left.  The audiologist who conducted the audiometry noted that the results were fairly reliable, and explained that the Veteran needed to be reinstructed because of his inconsistent responses.  In an accompanying treatment record the Veteran's otolaryngologist, Dr. R.C., observes that a change in the Veteran's hearing from five years earlier was seen, and suggested that the Veteran have his hearing checked once a year as he was still working in a power plant (with hearing protection).

On November 2011 VA audiological evaluation, the examiner noted that puretone thresholds could not be tested because of inconsistencies with the 2009 evaluation and no inter-test consistency with repeat measures.  Speech discrimination also could not be tested because of language difficulties, cognitive problems and inconsistent speech discrimination scores.  The examiner noted that the Veteran's hearing loss impacted his daily life in that he reported difficulties hearing speech with background noise.

C. Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86 ) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85 (c), and Table VIA.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).
The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As will be discussed below, the current 0 percent rating assigned for the Veteran's bilateral hearing loss encompasses the greatest level of hearing impairment shown at any time during the appeal period; accordingly, "staged ratings" are not warranted.

As is noted above, the record includes two VA audiometry examinations and VA treatment records from the Milwaukee VA Medical Center (VAMC), none of which include audiometry found adequate for rating purposes.  The September 2008 VA evaluation was deemed inadequate for rating purposes because the results reflected poor agreement between puretone and speech receptions thresholds, and poor, inconsistent responses for ascending and descending thresholds; the examiner was unable to obtain adequate puretone thresholds or speech discrimination scores.  In December 2009, the Veteran's hearing was evaluated to determine his eligibility for hearing aids.  The results of this evaluation were not reported in a form suitable for rating purposes.  And on November 2011 VA examination, puretone thresholds considered valid could not be obtained (because there was no consistency with the 2009 testing at the Milwaukee VAMC, nor was there inter-test consistency).  The examiner also noted that the use of the speech discrimination scores (i.e. to assess the Veteran's hearing acuity) would not be appropriate due to language difficulties, cognitive problems, and inconsistent speech discrimination scores.  

Consequently, the November 2007 and January 2010 private audiometry reports from the Veteran's employer are what is left available to rate his hearing loss disability.  Although neither the November 2007 nor the January 2010 private audiometry included speech discrimination testing/scores, each included puretone threshold scores in all frequencies for consideration, allowing for application of Table VIA.  [Significantly, although it was not so certified, it was noted on December 2011 VA evaluation that because of language difficulties, cognitive problems and inconsistent speech discrimination scores, speech discrimination testing did not produce results suitable for rating purposes.]  Under Table VIA the puretone thresholds elicited on November 2007 private (employer's) audiometry showed that the Veteran had Level II hearing acuity in his right ear and Level I hearing acuity in his left ear.  Under Table VII, such hearing acuity warrants a 0 percent rating under Code 6100.  The puretone thresholds from the January 2010 private audiogram show that the Veteran had a hearing acuity of Level III in each ear.  Under Table VII these levels of hearing acuity also warrant a 0 percent rating under Code 6100.  

Significantly, while the puretone threshold testing on September 2010 private audiometry is inadequate for rating purposes (as noted above), and it is also not shown in the record that speech discrimination testing was done using the Maryland CNC list, as 38 C.F.R. § 4.85 requires, it is noteworthy that the speech discrimination scores then found showed a hearing loss disability in the right ear only, and even that was minimal.  [Clarification of the word list used on speech discrimination testing in September 2010 is not necessary as the puretone threshold deficiencies make the test useless for rating purposes.  Governing regulations do not provide for rating based on speech discrimination scores alone.]

The Board notes that the Veteran has asserted that his hearing impairment warrants a compensable rating, and acknowledges that he is competent to testify as to symptoms he experiences, including the presence of hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, he is not competent to establish the level of hearing loss present by his own opinion, as that requires controlled audiometry.  See Lendenmann, 3 Vet. App. at 349. 

The Board notes that the November 2011 VA examination did comment on the nature and degree of functional impairment that would be expected given the hearing loss shown.  Such impairment (hearing problems in noisy environments) is contemplated by the 0 percent rating assigned.  

The Board has considered whether referral for extraschedular consideration is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to, bilateral hearing loss that are not encompassed by the schedular criteria.  In fact, the functional loss noted on the November 2011 VA audiological evaluation (difficulty hearing speech with background noise) is fully contemplated by the schedular criteria.  As there is also no objective evidence, or any specific allegation, suggesting that the schedular criteria are inadequate, the Board finds that the schedular criteria clearly encompass the symptoms and impairment shown throughout, and that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

There is also no evidence (or allegation) that the Veteran's bilateral hearing loss has renders him unemployable (or would render him unemployable were he were to seek employment).  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22Vet. App. 447 (2009).  


ORDER

A compensable rating for bilateral hearing loss is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


